Citation Nr: 1312030	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  08-16 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to July 6, 2001, for the grant of service connection for polycythemia vera.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1981 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in June 2010 to issue the Veteran a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was provided to the Veteran in July 2010, and he perfected his appeal in the matter in September 2010.  The matter has now been returned to the Board for further appellate review.  

The Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge (VLJ) in February 2011; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran presented testimony at a Board hearing conducted at the Philadelphia, Pennsylvania RO in February 2011 before an Acting VLJ who is no longer employed by the Board.  

In a February 2013 letter, the Veteran was informed that the VLJ who conducted the February 2011 Travel Board hearing was no longer employed by the Board, and was asked whether he wished to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. §  20.707.  In a response received by the Board in March 2013, the Veteran indicated that he wished to testify at another hearing at the RO before a VLJ.  Therefore, the appeal must be remanded so that the Veteran can be scheduled for a personal hearing as requested.  38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a video conference hearing at the RO.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to satisfy a hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


